tcmemo_2013_206 united_states tax_court mark edward kearney petitioner v commissioner of internal revenue respondent docket no filed date mark edward kearney pro_se kristin m bourland for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies additions to tax and accuracy-related_penalties with respect to petitioner as follows addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions the only issue remaining for decision is whether petitioner is liable for the addition_to_tax under sec_6651 for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues the first supplemental stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in kentucky the parties entered into a stipulation of settled issues filed with the court on date for all of the issues reflected in the notice_of_deficiency except whether petitioner was allowed a deduction for office expenses in excess of the amounts already allowed by respondent for the taxable years and and whether petitioner is liable for the sec_6651 addition_to_tax for the taxable_year the parties entered into the first supplemental stipulation of settled issues filed with the court on date resolving the issues of petitioner’s entitlement to deductions for office expenses for the taxable years and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner filed his federal_income_tax return for the taxable_year on date the return showed a refund due of dollar_figure respondent did not receive a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return from petitioner for the taxable_year on date respondent issued to petitioner a notice_of_deficiency for the taxable years and petitioner timely filed a petition disputing the determinations in the notice_of_deficiency opinion respondent has the burden of production with respect to the sec_6651 addition_to_tax see sec_7491 to meet this burden respondent must produce evidence showing that the addition_to_tax is appropriate see id 116_tc_438 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see higbee v commissioner t c pincite sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id respondent produced records showing that petitioner did not timely file hi sec_2010 federal_income_tax return and that respondent did not receive a form_4868 from petitioner therefore respondent has met his burden of production as a result petitioner bears the burden of proving either timely filing or reasonable_cause and lack of willful neglect see higbee v commissioner t c pincite an individual taxpayer is required to file a tax_return on or before the 15th day of april following the close of the calendar_year sec_6072 for the taxable_year the commissioner extended the filing deadline for tax returns to date because in emancipation day a holiday observed in the district of columbia fell on friday april see i r s news_release ir-2011- date sec_1_6081-4 income_tax regs provides that a taxpayer can obtain an automatic six-month extension of time for filing a return to receive the extension a taxpayer must file an application on form_4868 with the internal_revenue_service office designated in the form_4868 instructions by the original deadline for filing the return sec_1_6081-4 and income_tax regs a filing is not complete until the document is delivered and received 241_us_73 see tesoriero v commissioner tcmemo_2012_261 at thus a form_4868 cannot be properly filed until it is delivered and received at the appropriate internal_revenue_service location spanner v commissioner tcmemo_1988_435 tax ct memo lexi sec_461 at respondent produced records demonstrating that he did not receive a form_4868 from petitioner however petitioner testified that he had filed a form_4868 with respondent there followed this colloquy the court what evidence is there that you did file that request petitioner prior years habit the court prior years so your testimony is you did it every year petitioner every year yeah and i can’t answer it you know there’s no way you know i have no evidence to offer that i filed that year except that i filed every year prior petitioner did not provide a copy of the form_4868 or a postal receipt or any evidence besides his testimony to prove that he mailed a form_4868 this requirement is known as the physical delivery rule see 784_f2d_728 6th cir this court has allowed taxpayers to prove delivery through other extrinsic evidence such as testimony that they mailed the document see 92_tc_793 aff’d 909_f2d_1155 8th cir however proof of delivery requires some proof that the return was placed in an envelope properly addressed stamped and placed in the mail longazel v commissioner tcmemo_1994_487 tax ct memo lexis at petitioner did not testify to any of these specific actions instead petitioner’s testimony concerned his habit of mailing form_4868 in previous years testimony about petitioner’s likely actions or his habits regarding mailing returns is not sufficient to prove delivery id see weachock v commissioner tcmemo_1999_428 tax ct memo lexis at furthermore petitioner has a record of delinquent filings petitioner was granted an extension of time until date to file his federal_income_tax return however petitioner filed his federal_income_tax return on date four months after the extended filing_date petitioner was granted an extension of time until date to file his federal_income_tax return however petitioner filed his federal_income_tax return on date eight months after the extended filing_date the parties stipulated that petitioner is liable for the sec_6651 addition_to_tax for the taxable years and petitioner has not produced any evidence indicating that his failure_to_file a federal_income_tax return for was due to reasonable_cause accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 for the taxable_year to reflect the foregoing decision will be entered under rule
